Citation Nr: 1106047	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-18 365	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1958.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2009, as support for his claims, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.

The Board subsequently advanced the appeal on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  And, in September 2009, the Board remanded the claims to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.

Upon completion of that additional development, the AMC 
readjudicated but continued to deny the claims in a December 2010 
supplemental statement of the case (SSOC).  The AMC since has 
recertified the appeal to the Board for further appellate 
consideration of the claims.


FINDINGS OF FACT

1.  The Veteran was treated for pain in his lumbar and cervical 
spine during service, but a chronic (meaning permanent) 
disability was not shown.

2.  He received diagnoses of lumbar strain and degenerative disc 
disease of his cervical spine many years later, long after his 
military service had ended.

3.  The most probative (competent and credible) medical and other 
evidence indicates his lumbar and cervical spine disabilities are 
not related to his service.  


CONCLUSIONS OF LAW

1.  A chronic lumbar strain was not incurred in or aggravated by 
service.  38 U.S.C.A  §§ 1110, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).

2.  Degenerative disc disease of the cervical spine also was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



This duty to notify has been satisfied in this case by means of a 
letter from the RO to the Veteran in September 2005, which 
properly informed him of what evidence was required to 
substantiate his claims and apprised him of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  The letter also was issued prior to the initial 
adjudication of his claims in January 2006, so in the preferred 
sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

The Veteran has not been provided Dingess notice concerning the 
downstream disability rating and effective date elements of his 
claims, in the eventuality that service connection is ultimately 
granted.  But since the Board is denying his underlying service-
connection claims, these potential downstream elements of the 
claims are ultimately moot.  So not providing notice concerning 
these downstream elements is harmless error.  See 38 C.F.R. § 
20.1102.  

Thus, the duty to notify has been satisfied.  And even if there 
is a notice error in this case, the Veteran, as the pleading 
party, not VA, has the evidentiary burden of proof of showing how 
this VCAA notice error in either timing or content is unduly 
prejudicial, meaning outcome determinative of his claims.  
See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his 
representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all records that he and his 
representative identified as potentially relevant.  The Veteran 
indicated during his hearing that his uncle had treated his 
lumbar and cervical spine disabilities from 1961 to 1965, and 
that he had continued to receive treatment from a Dr. Role in 
1966.  However, he added that there are no records from either 
physician to consider because both doctors have been dead for 
many years.  Therefore, the Board finds that adjudication of his 
claims may go forward without a request for these records, as 
even he has acknowledged they are not forthcoming, so attempts to 
obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  See also 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to develop 
pertinent facts applies to 'all relevant facts.'").

Also, following and as a result of the Board's September 2009 
remand, the Veteran was provided a VA examination in February 
2010 for a medical nexus opinion concerning whether his lumbar 
and cervical spine disabilities are related to his military 
service or, instead, the result of other unrelated factors.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And in obtaining this 
requested medical nexus opinion there was substantial compliance 
with the Board's remand directive.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Hence, no further development or assistance is required before 
adjudicating the claims.

II.  Merits of the Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) generally speaking, 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to link a current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Degenerative joint disease (i.e., arthritis), though not 
degenerative disc disease, is considered a chronic condition, per 
se, and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

In this case, the Veteran's service treatment records (STRs) show 
he was treated for problems associated with both the lumbar and 
cervical segments of his spine.  In April 1956 he was seen for 
low back pain related to a mechanical lumbar strain, and in 
February 1957 he was treated for a sore neck.  But a "chronic" 
(meaning permanent) disability involving his lumbar or cervical 
spine was not identified in service.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  Arthritis must be objectively confirmed by X-
ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
And there also is no evidence of arthritis involving his lumbar 
or cervical spine, either while in service or within one year of 
his separation from service in January 1958, thereby also 
precluding service connection on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

In fact, there is no further reference to lumbar or cervical 
spine related issues until many years after the Veteran's 
military service had ended.  This alone, however, is not 
dispositive of his claims because, in Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court 
recognized lay evidence as potentially competent to support 
presence of disability, both during service and since, even where 
not corroborated by contemporaneous medical evidence such as 
treatment records.  And, here, more recently dated VA records 
from 2000 to 2007 show treatment for a lumbar strain and 
degenerative disc disease of the cervical spine.  Also, in a 
February 2006 letter, R.F., M.D., recorded the Veteran's history 
of intermittent back pain since an injury many years earlier in 
service.  The Veteran indicated the pain was located primarily in 
his upper back and neck but was also located in his lower back.  
Dr. R.F. did not order X-rays but believed the Veteran's pain was 
due to degenerative disc disease in his back and lower neck.  


More importantly, though, Dr. R.F. never offered any independent 
medical opinion verifying or affirming the Veteran's self-
reported history of neck or back disability dating back to his 
military service.  This is critical because, in Leshore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that evidence that is 
simply information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute competent medical evidence needed to link a current 
condition to the Veteran's military service.

Thus, in light of these findings, including Dr. R.F.'s opinion, 
there was no basis to grant service connection for the Veteran's 
disabilities involving his lumbar and cervical spine.  But since 
the record contained:  (i) competent evidence of a current 
disability involving his lumbar and cervical spine, (ii) evidence 
of treatment for back and neck pain in service, and (iii) an 
indication the disabilities involving his lumbar and cervical 
spine may have been incurred in service, but (iv) insufficient 
competent medical evidence on file for VA to make a decision on 
the claims, the evidence was sufficient to trigger VA's duty to 
obtain a medical nexus opinion on this question of whether these 
disabilities are related to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) (indicating that, when determining whether 
a VA examination is required under 38 U.S.C. § 5103A(d)(2), the 
law requires competent evidence of a disability or symptoms of a 
disability, but does not require competent evidence of a nexus, 
only that the evidence indicates an association between the 
disability and service or a service-connected disability).  For 
these reasons, the Board remanded the claims in September 2009 
for a medical nexus opinion on this determinative issue of 
causation.

The Veteran had this requested VA compensation examination for 
this necessary medical nexus opinion in February 2010.  The VA 
examiner indicated that she had reviewed the claims file for the 
pertinent medical and other history and had personally examined 
the Veteran's spine.  She also had interviewed his son since the 
Veteran was unable to provide a meaningful history due to 
advanced Alzheimer's disease.  Her physical examination resulted 
in a diagnosis of degenerative disc disease of the lumbar and 
cervical spine.

But, most importantly, she determined this disability is less 
likely than not (less than 50/50 probability) caused by or a 
result of the Veteran's military service.  She based her opinion 
on the factors already noted in his history, namely, that he was 
treated for back and neck problems on just one occasion in 
service [or at most two], with no chronic consequent disability 
shown, and that there was no further indication of neck or back 
problems until much later in 2000.  So she cited as especially 
significant the vast number of years that had elapsed in the 
interim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).

This opinion constitute the most compelling evidence against the 
Veteran's claims since it is based on a review of the pertinent 
medical and other history and is supported by sound rationale.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating the 
probative value of a medical nexus opinion is not determined 
solely by whether the commenting physician reviewed the claims 
file, rather, by the factually accurate, fully articulated, sound 
reasoning for the conclusion expressed, but that the probative 
value of the opinion may be compromised if the commenting 
physician failed or neglected to discuss relevant evidence or 
overlooked pertinent reports regarding the Veteran's medical 
history that, if considered, may have changed the outcome of the 
opinion or provided reason for the commenting physician to have 
concluded differently).

Thus, the most probative (competent and credible) evidence 
indicates the Veteran's current lumbar and cervical spine 
disabilities are unrelated to his military service, including the 
symptoms he experienced in service and resultant diagnoses.  In 
sum, the Board places significant probative value on the lack of 
a chronic disability in service, the vast number of years between 
the conclusion of his military service and the first documented 
post-service complaints of lumbar and cervical spine pain, and, 
most significant, the VA examiner's opinion that the Veteran's 
current 


lumbar and cervical spine disabilities are unrelated to his 
service and do not date back to his service.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims.  
And this being the case, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, 
the appeal of these claims must be denied.


ORDER

The claim for service connection for a low back disorder, 
including a lumbar strain, is denied.

The claim for service connection for degenerative disc disease of 
the cervical spine also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


